ORDER

PER CURIAM
Heyl Truck Lines (Heyl) appeals from the judgment granting Ariel Blankenship-Yep’s (Driver’s) motion for new trial, following, a jury verdict in' favor of Heyl and against Driver on - her .negligence claims resulting from an automobile .collision involving a tractor-trailer owned and operated by Heyl. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The decision and order of the trial court is supported by competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for ourt decision. We. affirm the judgment pursuant, to Rule 84.16(b). ,